The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          December 17, 2014

                                          No. 04-14-00877-CR

                                          Manuel G. MUNOZ,
                                              Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CR2011
                         Honorable Lori I. Valenzuela, Judge Presiding


                                            ORDER
        The trial court’s certification states that this “is a plea-bargain case, and the defendant has
NO right of appeal.” We therefore ORDER the trial court clerk to file, within ten days of the date
of this order, an electronic clerk’s record containing the following documents:

       1.      All pre-trial motions and the orders on those motions, if any;

       2.      all documents relating to the defendant’s plea bargain, including the
               court’s admonishments, the defendant’s waiver and consent to stipulation
               of testimony, and any other stipulations;

       3.      the judgment;

       4.      all post-judgment motions and the orders on those motions, if any;

       5.      the notice(s) of appeal;

       6.      the trial court’s certification of defendant’s right of appeal;

       7.      the criminal docket sheet; and

       8.      the bill of costs.
All other appellate deadlines are suspended pending further order of this court. The clerk of this
court is ORDERED to send a copy of this order to the attorneys of record, the trial court clerk,
and the court reporter(s) responsible for preparing the reporter’s record in this appeal.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court